DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5, 8 and 10 objected to because of the following informalities: 
Regarding claims 3-5, and 8, “framerate” should be changed to “frame rate” in order to correct a grammatical informality. Claim 10 is objected to by virtue of its dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tezuka (U.S. 2021/0067711).
Regarding claim 1:
Tezuka discloses a radiographic imaging device comprising: 
a first hardware processor (Fig. 1, 102); 
a sensor (Fig. 2, 204) that includes multiple semiconductor elements (Fig. 2, 200) arranged two-dimensionally (Fig. 2, 207 pixels arranged two dimensionally) and multiple switch elements (Fig. 2, 208 switch) respectively connected to the semiconductor elements;
 a gate driver (Fig. 2, 201) that causes each of the switch elements of the sensor to switch between a conductive state and non-conductive state so as to release charge from each of the semiconductor elements ([0032], drive circuit scans each pixel row); and 
a reader (fig. 1, 108) that performs readout of a signal value according to an amount of the charge released by the each of the semiconductor elements of the sensor;
 wherein the first hardware processor (Fig. 1, 102): 
sets an imaging condition ([0039], setting region of interest) that affects a dose of radiation reaching the sensor;
 selects a gate readout pattern according to the set imaging condition among different gate readout patterns ([0040]-[0044], readout time is based on region of interest); and
 drives the gate driver and the reader using the selected gate readout pattern ([0042], drive circuit clock cycle is used to determine readout time).
Regarding claim 6:
Tezuka discloses the radiographic imaging device according to claim 1, wherein the first hardware processor drives the reader in obtaining an exposure image using the gate readout pattern which is used in obtaining an offset image ([0047] and [0063], offset image correction readout).
Regarding claim 7:
Tezuka discloses the radiographic imaging device according to claim 1 further comprising:
 an operation interface (Fig. 1, 131) operable by a user ([0027], display for user control); and 
an input unit (Fig. 1, 132) that obtains the imaging condition input via a device other than the radiographic imaging device ([0026]-[0027], input unit for imaging protocol setting), 
wherein the first hardware processor sets the imaging condition according to a user operation via the operation interface ([0026]-[0027], input unit for imaging protocol setting).
Regarding claim 12:
Tezuka discloses a non-transitory storage medium storing a computer-readable program for a radiographic imaging device, 5the radiographic imaging device comprising: 
a first hardware processor (Fig. 1, 102); 
a sensor (Fig. 2, 204) that includes multiple semiconductor elements (Fig. 2, 200) arranged two-dimensionally (Fig. 2, 207 pixels arranged two dimensionally) and multiple switch elements (Fig. 2, 208 switch) respectively connected to the semiconductor elements;
 a gate driver (Fig. 2, 201) that causes each of the switch elements of the sensor to switch between a conductive state and non-conductive state so as to release charge from each of the semiconductor elements ([0032], drive circuit scans each pixel row); and 
a reader (fig. 1, 108) that performs readout of a signal value according to an amount of the charge released by the each of the semiconductor elements of the sensor;
 wherein the first hardware processor (Fig. 1, 102): 
sets an imaging condition ([0039], setting region of interest) that affects a dose of radiation reaching the sensor;
 selects a gate readout pattern according to the set imaging condition among different gate readout patterns ([0040]-[0044], readout time is based on region of interest); and
 drives the gate driver and the reader using the selected gate readout pattern ([0042], drive circuit clock cycle is used to determine readout time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (U.S. 2021/0067711) in view of Ryu (U.S. 2017/0285189).
Regarding claim 8:
Tezuka discloses the radiographic imaging device according to claim 7.
However, Tezuka fails to disclose wherein the hardware processor sets the binning number and the framerate according to the user operation via the operation interface. 
Ryu teaches wherein the hardware processor sets the binning number and the framerate according to the user operation via the operation interface ([0035], binning and frame rate set by operator).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging device of Tezuka with the operator control taught by Ryu in order to improve image quality by suppressing deterioration (Ryu; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
Tezuka discloses the radiographic imaging device according to claim 1.
However, Tezuka fails to disclose wherein the first hardware processor: obtains the imaging condition from a device other than the radiographic imaging device; and sets the obtained imaging condition.
Ryu teaches wherein the first hardware processor ([0020], controller):
 obtains the imaging condition from a device other than the radiographic imaging device ([0035], imaging conditions set by operator); and 
sets the obtained imaging condition ([0035], imaging conditions set by operator).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging device of Tezuka with the operator control taught by Ryu in order to improve image quality by suppressing deterioration (Ryu; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
Tezuka discloses a radiographic imaging system comprising: 
a first hardware processor (Fig. 1, 102); 
a sensor (Fig. 2, 204) that includes multiple semiconductor elements (Fig. 2, 200) arranged two-dimensionally (Fig. 2, 207 pixels arranged two dimensionally) and multiple switch elements (Fig. 2, 208 switch) respectively connected to the semiconductor elements;
 a gate driver (Fig. 2, 201) that causes each of the switch elements of the sensor to switch between a conductive state and non-conductive state so as to release charge from each of the semiconductor elements ([0032], drive circuit scans each pixel row); 
a reader (fig. 1, 108) that performs readout of a signal value according to an amount of the charge released by the each of the semiconductor elements of the sensor; and
a second hardware processor (Fig. 1, 131);
 wherein the first hardware processor (Fig. 1, 102): 
sets an imaging condition ([0039], setting region of interest);
 selects a gate readout pattern according to the set imaging condition among different gate readout patterns ([0040]-[0044], readout time is based on region of interest); and
 drives the gate driver and the reader using the selected gate readout pattern ([0042], drive circuit clock cycle is used to determine readout time).
However, Tezuka fails to disclose a second hardware processor that receives input of an imaging condition that affects a dose of radiation reaching the sensor according to a user operation, sets the imaging condition received by the second hardware processor.
Ryu teaches a second hardware processor ([0035], imaging conditions set by operator) that receives input of an imaging condition that affects a dose of radiation reaching the sensor according to a user operation ([0035], imaging conditions set by operator), 
sets the imaging condition received by the second hardware processor ([0035], imaging conditions set by operator).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging device of Tezuka with the operator control taught by Ryu in order to improve image quality by suppressing deterioration (Ryu; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 2-5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is Tezuka (U.S. 2021/0067711).
Regarding claim 2:
Tezuka discloses the radiographic imaging device according to claim 1, 
wherein the reader comprises a charge amplifier that converts the amount of the charge released from the each of the semiconductor elements into a voltage ([0032], amplifier read out charges), 
However, Tezuka fails to disclose wherein the reader performs a first sampling action to hold a first output voltage of the charge amplifier after the each of the switch elements is in the non-conductive state, wherein the reader performs a second sampling action to hold a second output voltage of the charge amplifier after the each of the switch elements is in the conductive state, wherein the gate readout pattern is defined by: at least one of a duration of the first sampling action, a duration of the second sampling action, and a duration of the conductive state of the each of the switch elements; and a gate period for repeating the readout of the signal value.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claims 3-5 and 10 are allowable by virtue of their dependency. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884